Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  In line 3 of the claim, “thee” should read “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the inner boundary” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 13, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (Su et al., “Inverse Design and Demonstration of a Compact on-Chip Narrowband Three-Channel Wavelength Demultiplexer”, ACS Photonics 2018, Publication Date: November 10, 2017).
Regarding claim 1, Su et al. teaches in FIG. 2 a photonic demultiplexer, comprising: an input region (on the left-hand side of the device) configured to receive a multi-channel (in this case, three-channel) optical signal including a plurality of distinct wavelength channels; a plurality of output regions (the three outputs on the right-hand side), each to receive a corresponding one of the plurality of distinct wavelength channels demultiplexed from the multi-channel optical signal (1500 nm channel, 1540 nm channel and the 1580 nm channel); a dispersive region (the region between the input and the outputs) optically disposed between the input region and the plurality of output regions, wherein the dispersive region includes a first material and a second material (in FIG. 2a, black color represents silicon and white represents silica, i.e. SiO2, which corresponds to the second material) arranged to optically separate, within the dispersive region, each of the plurality of distinct wavelength channels from the multi-channel optical signal and respectively guide the plurality of distinct wavelength channels to the corresponding one of the plurality of output regions when the input region receives the multi-channel optical signal; and a periphery region laterally surrounding the dispersive region (FIG. 2b and FIG. 2c indicate that the design of the device — FIG.2a — is surrounded by a periphery region).
Regarding claim 5, Su teaches on page 304, left col., third paragraph that the SiO2 is the cladding for the waveguide and FIG. 2c shows that the cladding material interfaces with the first material (the silicon which is shown as black color in FIG. 2a) of the dispersive region to form an inner boundary that extends laterally around the dispersive region.
Regarding claim 6, Su et al. teaches in FIG. 2b that the inner boundary extends contiguously around the dispersive region from the input region until reaching at least one of the plurality of output regions.
Regarding claim 7, Su et al. teaches in FIG. 2b that the inner boundary is contiguous but for where the input region and the plurality of output regions abut the dispersive region.
Regarding claim 13, Su et al. teaches in the Abstract an insertion loss of -1.55 dB.
Regarding claim 15, Su et al. teaches in FIG. 3b that ripple within a passband region of each of the plurality of distinct wavelength channels output from the plurality of output regions is 1 dB or less.
Regarding claim 18, Su et al. teaches in the caption of FIG. 2 (b) that the total footprint of the device is 5.5 μm × 4.5 μm.
Regarding claim 20, Su et al. teaches in FIG. 2a that the dispersive region includes a first side and a second side opposite the first side, wherein the input region is disposed proximate to the first side, wherein the plurality of output regions is disposed proximate to the second side, and wherein each one of the plurality of output regions is positioned parallel to each other one of the plurality of output regions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su et al., “Inverse Design and Demonstration of a Compact on-Chip Narrowband Three-Channel Wavelength Demultiplexer”, ACS Photonics 2018, Publication Date: November 10, 2017) in view of Schwarzenbach (U.S. Patent Application Pub. 2022/0051934 A1).
Su et al. has been discussed above in regard to claims 1, 5-7, 13, 15, 18 and 20. Su et al. further teaches on page 304, right col. second paragraph an oxide cladding, device layer and a buried oxide layer, i.e. the second material. The difference between Su et al. and the claimed invention is that Su et al. does not teach that the periphery region has a homogeneous composition. Schwarzenbach teaches fabrication of integration circuit and in paragraph [0016] that the vast majority of substrates of SOI type are “homogeneous,” in other words, the thicknesses of the buried oxide layer and of the active layer are constant over the entire substrate. One of ordinary skill in the art would have been motivated to combine the teaching of Schwarzenbach with the system of Su et al. because it is a simple process to provide a homogeneous material and its characteristics are predicable.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a homogeneous silica as a periphery region, as taught by Schwarzenbach, in the system of Su et al.
Regarding claim 3, Su et al. teaches in FIG. 2b that the periphery region contiguously extends laterally from the input region to at least one of the plurality of output regions.
Regarding claim 4, Su et al. teaches in FIG. 2b that the periphery region extends contiguously around the dispersive region but for where the input region and the plurality of output regions extend through the periphery region to abut the dispersive region.
Regarding claim 8, Su et al. teaches in FIG. 2b that the inner boundary corresponds to a material interface boundary where the second material of the periphery region interfaces with the first material of the dispersive region.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su et al., “Inverse Design and Demonstration of a Compact on-Chip Narrowband Three-Channel Wavelength Demultiplexer”, ACS Photonics 2018, Publication Date: November 10, 2017) in view of Yagi (U.S. Patent Application Pub. 2021/0098963 A1).
Su et al. has been discussed above in regard to claims 1, 5-7, 13, 15, 18 and 20. The difference between Su et al. and the claimed invention is that Su et al. does not teach that the periphery region defines an optical cavity corresponding to the dispersive region, wherein the periphery region includes thee second material and is structured to confine the multi-channel optical signal within the dispersive region for demultiplexing of the multi-channel optical signal. Su et al. teaches on page 304, right col. the fabrication of the device. Furthermore, Yagi teaches in FIG. 1B and paragraph [0045] that an optical device is surrounded by cladding layer/materials to confine the light within the region and the region is a cavity for light. One of ordinary skill in the art would have been motivated to combine the teaching of Yagi with the system of Su et al. to understand that the dispersive region is an optical cavity because confining light within the dispersive region minimizes loss.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cladding layer/material to confine light within the dispersive region between the input port and the output ports, as taught by Yagi, in the system of Su et al.
Regarding claim 10, Su et al. shows in FIG. 2b a top view of a cross-section along the active/device layer and Yagi shows in FIG. 1B a cross-section for a cut along a vertical axis.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. and Yagi as applied to claims 9-10 above, and further in view of Vercruysse et al. (Vercruysse et al., “Analytical level set fabrication constraints for inverse design”, Nature, June 2019).
Su et al. and Yagi have been discussed above in regard to claims 9-10. The difference between Su et al. and the claimed invention is that Su et al. only teaches islands formed of the second material and surrounded by the first material and does not teach islands formed of the first material and surrounded by the second material. Vercruysse et al. teaches in FIG. 5 three designs of waveguide demultiplexers (WDM). FIG. 5c shows a plurality of islands, wherein a first island included in the plurality of islands is formed of the first material and surrounded by the second material, and wherein a second island included in the plurality of islands is formed of the second material and surrounded by the first material. One of ordinary skill in the art would have been motivated to combine the teaching of Vercruysse et al. with the modified system of Su et al. and Yagi because different footprints and patterns satisfy different characteristic requirements.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different footprint and patterns, as taught by Vercruysse et al., in the modified system of Su et al. and Yagi.
 Regarding claim 12, Vercruysse et al. teaches page 3 inverse design to meet constraints and teaches in FIG. 5 three designs of WDM with different footprint and patterns. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a pattern includes a dendritic shape, wherein the dendritic shape is defined as a branched structure formed from the first material or the second material, and wherein the dendritic shape has a width that alternately increases and decreases in size along a corresponding direction.
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su et al., “Inverse Design and Demonstration of a Compact on-Chip Narrowband Three-Channel Wavelength Demultiplexer”, ACS Photonics 2018, Publication Date: November 10, 2017).
Su et al. has been discussed above in regard to claims 1, 5-7, 13, 15, 18 and 20.
Regarding claim 14, Su et al. fails to teach that the dispersive region is structured to have an adverse power transmission for the given wavelength from the input region to any of the plurality of output regions other than the corresponding one of the plurality of output regions that is -30 dB or less.
Regarding claim 16, Su et al. fails to teach that the dispersive region is structured such that a maximum power reflection of the multi-channel optical signal is -40 dB or less.
However, Su et al. teaches on page 301, left col. that the device is designed using inverse design and on page 304 that the device was designed in approximately 60 hours on a single computer.  It is understood that the recited limitations are design parameters that can be fed to the computer and does not involve undue experiments for one of ordinary skill to try. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these characteristics as design parameters in the design of multi-channel wavelength demultiplexer as taught by Su et al.
Furthermore, the Examiner notes that the limitations of claims 14 and 16 are desirable features of the demultiplexer, and the claim limitations fail to structurally differentiate the claimed invention from the prior art.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su et al., “Inverse Design and Demonstration of a Compact on-Chip Narrowband Three-Channel Wavelength Demultiplexer”, ACS Photonics 2018, Publication Date: November 10, 2017) in view of Vercruysse et al. (Vercruysse et al., “Analytical level set fabrication constraints for inverse design”, Nature, June 2019).
Su et al. has been discussed above in regard to claims 1, 5-7, 13, 15, 18 and 20. The difference between Su et al. and the claimed invention is that Su et al. does not teach a radius of curvature of the interface pattern is greater than or equal to a threshold size. Vercruysse et al. teaches in FIG. 5 three designs of waveguide demultiplexers (WDM). Vercruysse et al. teaches in Table 1 that each of the designs meets a curvature diameter requirement. One of ordinary skill in the art would have been motivated to combine the teaching of Vercruysse et al. with the system of Su et al. because different footprints and patterns satisfy different characteristic requirements.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different footprint and patterns to meet design requirements, as taught by Vercruysse et al., in the system of Su et al.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su et al., “Inverse Design and Demonstration of a Compact on-Chip Narrowband Three-Channel Wavelength Demultiplexer”, ACS Photonics 2018, Publication Date: November 10, 2017) in view of Yilmaz et al. (Yilmaz et al., “Inverse design of efficient and compact 1xN wavelength demultiplexer”, Optical Communications, Elsevier, 7 September 2019).
Su et al. has been discussed above in regard to claims 1, 5-7, 13, 15, 18 and 20. The difference between Su et al. and the claimed invention is that Su et al. does not teach that the different center wavelengths include at least one of 1271 nm, 1291 nm, 1311 nm, 1331 nm, 1511 nm, 1531 nm, 1551 nm, or 1571 nm. It is understood that the wavelengths 1500 nm, 1540 nm and 1580 nm given in FIG. 2 are only examples and demultiplexer for other wavelengths can be designed. For example, Yilmaz et al. teaches in FIG. 3 a demultiplexer with 4 output channels. Yilmaz et al. teaches on page 4, right col., second paragraph different wavelengths including 1.31, 1.39, 1.47 and 1.55 [Symbol font/0x6D]m. One of ordinary skill in the art would have been motivated to combine the teaching of Yilmaz et al. with the system of Su et al. because these wavelengths are commonly used in WDM wavelength plans.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design demultiplexers for other wavelengths, as taught by Yilmaz et al., in the system of Su et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7-12 of U.S. Patent No. 10,862,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 10-20 are taught by the corresponding claim(s) of Patent ‘610.
Claims 1, 10-12, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8-9 and 12-14 of U.S. Patent No. 11,187,854. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 10-12, 17 and 19-20 are taught by the corresponding claim(s) of Patent ‘854.
Claims 1 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-11 of U.S. Patent No. 11,258,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 10-20 are taught by the corresponding claim(s) of Patent ‘527.
The following table maps the claims among patents ‘610, ‘854, ‘527 and instant application.
claim of instant application
claim of ‘610
claim of ‘854
claim of ‘527
1
1
5
1
10
1
5
1
11
1
8
1
12
4
9
3
13
10
-
9
14
11
-
10
15
11
-
10
16
11
-
10
17
9
13
8
18
7
-
6
19
8
12
7
20
12
14
11


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl2 November 2022



/SHI K LI/Primary Examiner, Art Unit 2637